Citation Nr: 1105233	
Decision Date: 02/08/11    Archive Date: 02/18/11

DOCKET NO.  07-07 602	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee 
disorder, diagnosed as degenerative joint disease.

2.  Entitlement to service connection for diffuse idiopathic 
skeletal hyperostosis involving the lumbar spine.

3.  Entitlement to service connection for diffuse idiopathic 
skeletal hyperostosis involving the right hip.

4.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the right knee.

5.  Entitlement to an initial disability rating in excess of 10 
percent for degenerative joint disease of the left knee.

6.  Entitlement to an earlier effective date for service 
connection for degenerative joint disease of the right knee and 
the assignment of a 10 percent disability rating.  

7.  Entitlement to an earlier effective date for service 
connection for degenerative joint disease of the left knee and 
the assignment of a 10 percent disability rating.

8.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Ann L. Kreske, Associate Counsel


INTRODUCTION

The Veteran served on active military duty from February 25, 1974 
to July 28, 1974.  In June 1974, the Veteran was placed on the 
Temporary Disability Retirement List (TDRL).  There is no 
evidence that he was ever recalled to active duty after placement 
on TDRL in June 1974.  Subsequently, he was permanently retired 
from service in July 1974.  

This appeal originally came before the Board of Veterans' Appeals 
(Board) from a July 2006 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Little Rock, 
Arkansas.

As support of his claim, the Veteran presented testimony at a 
videoconference hearing before the undersigned Veterans Law Judge 
(VLJ) in January 2008.  The transcript of the hearing is 
associated with the claims folder and has been reviewed.  At the 
time of the hearing, the Veteran submitted additional evidence.  
The submission of such evidence was accompanied by a waiver of RO 
consideration.  38 C.F.R. § 20.1304(c) (2010).

In October 2008, the Board denied the Veteran's claim for service 
connection for a bilateral knee disorder, diagnosed as 
degenerative joint disease.  The Veteran appealed the October 
2008 Board decision to the United States Court of Appeals for 
Veterans Claims (Court).  In an April 2010 Memorandum Decision, 
the Court vacated the Board's decision and remanded this appeal 
to obtain the Veteran's service treatment records (STRs) and for 
the Board to provide adequate reasons and bases for its decision.  

While the appeal to the Court was pending, in a March 2010 rating 
decision, the RO granted service connection for degenerative 
joint disease of the right and left knees at a 10-percent 
disability rating for each knee, effective January 9, 2009.  

Subsequently, following issuance of the March 2010 rating 
decision, the Veteran timely filed a notice of disagreement (NOD) 
in April 2010.  Specifically, the Veteran disagreed with the 10-
percent disability ratings for his degenerative joint disease of 
the right and left knees, and the effective date assigned for the 
two disabilities.  He contended that the effective date of the 
disability ratings should be December 22, 1976, the date that 
service connection for his previously service-connected bilateral 
knee disorder was severed.  Thus, as the Veteran has filed an NOD 
with regard to these issues, the issuance of a statement of the 
case (SOC) is required.  See Manlincon v. West, 12 Vet. App. 238 
(1999).

Furthermore, in a June 2010 rating decision, the RO denied 
service connection for diffuse idiopathic skeletal hyperostosis 
involving the lumbar spine and service connection for diffuse 
idiopathic skeletal hyperostosis involving the right hip, and 
entitlement to a TDIU.  In the same month, the Veteran filed a 
timely NOD disagreeing with the rating decision.  Thus, the 
issuance of an SOC is also required for these issues.  See 
Manlincon, supra.  

Issues 2-8 are REMANDED to the agency of original jurisdiction 
(AOJ) via the Appeals Management Center (AMC), in Washington, DC.

FINDINGS OF FACT

In a March 2010 rating decision, prior to the promulgation of a 
decision in the appeal, the issue of service connection for a 
bilateral knee disorder, diagnosed as degenerative joint disease, 
was resolved in the Veteran's favor.


CONCLUSION OF LAW

There is no longer an issue of fact or law before the Board 
pertaining to service connection for a bilateral knee disorder, 
diagnosed as degenerative joint disease.  38 U.S.C.A. §§ 511, 
1110, 1131, 7104, 7105 (West 2002 & Supp. 2010); 38 C.F.R. §§ 
3.303, 20.101 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Secretary shall decide all questions of law and fact 
necessary to a decision by the Secretary under a law that affects 
the provision of benefits by the Secretary to the veterans or the 
dependents or survivors of veterans.  38 U.S.C.A. §§ 511(a), 
7104.

All questions in a matter which under section 511(a) of title 38, 
United States Code, are subject to decision by the Secretary 
shall be subject to one review on appeal to the Secretary.  Final 
decisions on such appeals shall be made by the Board.  Decisions 
of the Board shall be based on the entire record in proceedings 
and upon consideration of all evidence and material of record and 
applicable provisions of law and regulation.  38 U.S.C.A. § 
7104(a).

The Board may dismiss any appeal which fails to allege error of 
fact or law in the determination being appealed.  38 U.S.C.A. § 
7105.

In this case, evidence on file indicates that, prior to the 
promulgation of a decision in the appeal, the issue concerning 
service connection for a bilateral knee disorder, diagnosed as 
degenerative joint disease, was resolved in the Veteran's favor 
in a March 2010 rating decision.  

In this regard, as previously discussed, the Board denied the 
Veteran's claim for service connection for a bilateral knee 
disorder, diagnosed as degenerative joint disease, which the 
Veteran appealed to the Court.  While the appeal to the Court was 
pending, in a March 2010 rating decision, the RO granted service 
connection for degenerative joint disease of the right and left 
knees at a 10-percent disability rating for each knee.  

As service connection has been established for the issue of 
service connection for a bilateral knee disorder, diagnosed as 
degenerative joint disease, there remains no alleged error of 
fact or law regarding this issue.  Therefore, having resolved the 
Veteran's claim in his favor, there is no longer a question or 
controversy remaining.  Since the underlying issue is moot, there 
is no further jurisdiction to act on the claim.  Nor are any 
exceptions to the mootness doctrine present because the relief 
sought on appeal, service connection for a bilateral knee 
disorder, diagnosed as degenerative joint disease, has been 
accomplished without the need for action by the Board.  38 
U.S.C.A. §§ 511, 7104, 7105; 38 C.F.R. 
§ 20.101.  See also Thomas v. Brown, 9 Vet. App. 269, 270 (1996); 
Hudgins v. Brown, 8 Vet. App. 365, 367-68 (1995); Bond v. 
Derwinski, 2 Vet. App. 376, 377 (1992).  Accordingly, his appeal 
regarding service connection for a bilateral knee disorder, 
diagnosed as degenerative joint disease, is dismissed.


ORDER

The appeal regarding service connection for a bilateral knee 
disorder, diagnosed as degenerative joint disease, is dismissed.



REMAND

Before addressing the merits of the claims for service connection 
for diffuse idiopathic skeletal hyperostosis involving the lumbar 
spine, service connection for diffuse idiopathic skeletal 
hyperostosis involving the right hip, entitlement to an initial 
disability rating in excess of 10 percent for degenerative joint 
disease of the right knee, entitlement to an initial disability 
rating in excess of 10 percent for degenerative joint disease of 
the left knee, entitlement to an earlier effective date for 
service connection for degenerative joint disease of the right 
knee and the assignment of a 10 percent disability rating, 
entitlement to an earlier effective date for service connection 
for degenerative joint disease of the left knee and the 
assignment of a 10 percent disability rating, and entitlement to 
a TDIU due to service-connected disabilities, the Board finds 
that additional development of the evidence is required.

As noted above, following a March 2010 rating decision that 
granted service connection for degenerative joint disease of the 
right and left knees at a 10-percent disability rating for each 
knee, effective January 9, 2009, the Veteran filed an NOD in 
April 2010 that disagreed with the disability ratings assigned 
for his bilateral knee disorder and the effective date assigned 
for the bilateral knee disorder.  Specifically, the NOD stated, 
"First, I am claiming my bilateral knees should be rated at a 
higher disablement [sic] rating...as I clearly have flare ups....I 
contend I am entitled to an earlier effective date.  Please note 
service connection for my knees was severed on December 22, 1976.  
I contend this should be the effective date, or the month 
thereafter for service connection for my knees."  See NOD dated 
in April 2010.  

Furthermore, following a June 2010 rating decision that denied 
service connection for diffuse idiopathic skeletal hyperostosis 
involving the lumbar spine, service connection for diffuse 
idiopathic skeletal hyperostosis involving the right hip, and 
entitlement to a TDIU due to service-connected disabilities, the 
Veteran filed an NOD in the same month that disagreed with the 
rating decision.  Specifically, the June 2010 NOD stated, "This 
is my notice of disagreement and request for appellate review of 
the...denial of my IU, and for secondary service connection claims 
(by aggravation) for DISH to my lumbar spine and right hip."  

In this regard, the RO has not provided an SOC addressing any of 
these issues, regarding which the Veteran has filed a timely NOD, 
and, as such, requires the issuance of an SOC.  Manlincon, 12 
Vet. App. at 240-41.  A supplemental statement of the case (SSOC) 
will not be sufficient to properly address this matter.  See 67 
Fed. Reg. 3099, 3104 (January 23, 2002) (amending 38 C.F.R. 
§ 19.31 in January 2002 to provide that a SSOC will not be used 
to announce the decision of an Agency of Original Jurisdiction 
(AOJ) on an issue not previously addressed in a SOC).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should issue the Veteran an SOC 
as to the issues of service connection for 
diffuse idiopathic skeletal hyperostosis 
involving the lumbar spine, service 
connection for diffuse idiopathic skeletal 
hyperostosis involving the right hip, 
entitlement to an initial disability rating 
in excess of 10 percent for degenerative 
joint disease of the right knee, entitlement 
to an initial disability rating in excess of 
10 percent for degenerative joint disease of 
the left knee, entitlement to an earlier 
effective date for service connection for 
degenerative joint disease of the right knee 
and the assignment of a 10 percent disability 
rating, entitlement to an earlier effective 
date for service connection for degenerative 
joint disease of the left knee and the 
assignment of a 10 percent disability rating, 
and entitlement to a TDIU due to service-
connected disabilities.  The Veteran should 
be apprised of his right to submit a 
substantive appeal and to have his claims 
reviewed by the Board.  The AOJ should allow 
the Veteran the requisite period of time for 
a response.

2.  Thereafter, if a timely substantive 
appeal is received, the case should be 
returned to the Board for further appellate 
consideration.  The purpose of this remand is 
to comply with due process of law.  The Board 
intimates no opinion as to the ultimate 
disposition warranted in this case.   

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
Court for additional development or other appropriate action must 
be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2010).




______________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


